Case 2:19-cr-00405-JFW Document 47 Filed 07/14/20 Page 1 of 4 Page ID #:161




   1

   2

   3

   4'

   S IB

   6                            UNITED STATES DISTRICT COURT
   7                          CENTRAL DISTRICT OF CALIFORNIA
   8
          ~ UNITED STATES OF AMERICA,
   9

  10                                     Plaintiff,      }CASE NO.
  11                           v.                                           19-CR-405-JFW
          EVERARDO GARCIA
  12                                                        ORDER OF DETENTION
  13

  14                                     Defendant.
  15

  16                                                        I.
  17          A.() On motion of the Government in a case allegedly involving:
  18               1.()    a crime of violence.
  19              2.()     an offense with maximum sentence of life imprisonment or death.
  20              3.()     a narcotics or controlled substance offense with maximum sentence
  21                       often or more years .
  22              4.()     any felony -where the defendant has been convicted oftwo or more
  23                       prior offenses described above.
  24              5.()     any felony that is not otherwise a crime of violence that involves a
  25                        minor victim, or possession or use of a firearm or destructive device
  26                       or any other dangerous weapon, or a failure to register under 18 ',
  27                       U.S.0 § 2250.
  28          B.(~       On motion by the Government /( )on Court's own motion, in a case

                                    ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

          CR-94(06/07)                                                                      Page l of4
Case 2:19-cr-00405-JFW Document 47 Filed 07/14/20 Page 2 of 4 Page ID #:162




   1                      allegedly involving:
   2            (~        On the further allegation by the Government of:
   3              1.(~       a serious risk that the defendant will flee.
   4             2.()        a serious risk that the defendant will:
   5                   a.()obstruct or attempt to obstruct justice.
   6                   b.()threaten, injure, or intimidate a prospective witness or juror or
   7                         attempt to do so.
   8'        C. The Government()is/(~ is not entitled to a rebuttable presumption that no
   9             condition or combination ofconditions will reasonably assure the defendant's
  l0             appearance as required and the safety of any person or the community.
  11
  12                                                      II.
  13         A.(~         The Court finds that no condition or combination of conditions will
  14                     reasonably assure:
  15             1. (~       the appearance of the defendant as required.
  16                   ()    and/or
  17             2.() the safety of any person or the community.
  18        B.()         The Court finds that the defendant has not rebutted by sufficient
  19                     evidence to the contrary the presumption provided by statute.
  20

  21                                                     III.
  22        The Court has considered:
  23        A. the nature and circumstances ofthe offenses) charged, including whether the
  24             offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
  25             victim or a controlled substance, firearm, explosive, or destructive device;
  26        B. the weight of evidence against the defendant;
  27        C. the history and characteristics ofthe defendant; and
  28        D. the nature and seriousness of the danger to any person or to the community.

                                  ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                      Page 2 of4
Case 2:19-cr-00405-JFW Document 47 Filed 07/14/20 Page 3 of 4 Page ID #:163




   1                                                    IV.
   2       The Court also has considered all the evidence adduced at the hearing and the
   3       arguments and/or statements                of counsel, and            the     Pretrial   Services
   4       Report/recommendation.
   5

   6                                                     V.
   7       The Court bases the foregoing findings) on the following:
   8       A.(~          As to flight risk:
   9        PSA violation; absconder status; no bail resources

  10

  11

  12

  13

  14

  15

  16       B.()          As to danger:
  17

  18

  19

  20

  21

  22

  23

  24                                                     VI.
  25       A.()          The Court finds that a serious risk exists that the defendant will:
  26                  1.( )obstruct or attempt to obstruct justice.
  27                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
  28

                                  ORDER OF DETENTION AFCER HEARING(18 U.S.C. §3142(1))

       CR-94(06/07)                                                                                   Page 3 of4
Case 2:19-cr-00405-JFW Document 47 Filed 07/14/20 Page 4 of 4 Page ID #:164




   1        B. The Court bases the foregoing findings) on the following:
   2

   3

   4

   5

   6

   it
   8~
   9                                                   VII.
  10

  11        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
  12        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
  13             of the Attorney General for confinement in a corrections facility separate, to
  14            the extent practicable, from persons awaiting or serving sentences or being
  15             held in custody pending appeal.
  16        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
  17             opportunity for private consultation with counsel.
  18        D. IT IS FURTHER ORDERED that, on order of a Court of the United States
  19            or on request of any attorney for the Government, the person in charge of the
  20            corrections facility in which the defendant is confined deliver the defendant
  21            to a United States marshal for the purpose of an appearance in connection
  22             with a court proceeding.
  23

  24

  25                                                                      ~•~ftrto W
  26 DATED: 7/14/2020
                                                     UNITED STATES MAGISTRATE JUDGE
  27

  28

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                     Page 4 of4
